EXHIBIT 10.11


FORBEARANCE AGREEMENT

        OLD NATIONAL BANK, a national banking association (the “Bank”), OBSIDIAN
LEASING COMPANY, INC., an Indiana corporation with an address of 1ll Monument
Circle, Indianapolis, Indiana, 46204 (the “Borrower”), OBSIDIAN ENTERPRISES,
INC., PYRAMID COACH, INC., TIMOTHY S. DURHAM, TERRY WHITESELL, and JULIA
WHITESELL (collectively, the “Guarantors”) (the Borrower and the Guarantors may
from time to time hereinafter be referred to as, the “Obsidian Parties”) enter
into this Forbearance Agreement (the “Agreement”) effective as of December 1,
2004.


RECITALS

        A.         The Bank and the Obsidian Parties are parties to, among
others, the agreements and documents as more particularly identified on Exhibit
A attached hereto (the “Schedule of Documents”). All of the documents referenced
on the Schedule of Documents and any other documents, agreements, and promissory
notes between the Bank and Obsidian Parties, as amended, modified, extended, and
renewed from time to time, including as amended by this Agreement, are referred
to collectively as, the “Loan Documents.”

        B.         Exhibit B attached hereto and incorporated by reference
indicates the principal amounts owing to the Bank under the Loan Documents as of
March 25, 2005 in connection with the Term Loan Note dated October 31, 2002 and
the Term Loan Note dated October 31, 2002 each executed by the Borrower
(collectively, the “Notes”), which amounts do not include costs and attorneys’
fees reimbursable to the Bank pursuant to the Loan Documents, obligations for
which the Obsidian Parties are liable, and other obligations provided for in the
Loan Documents (the “Obligations”).

        C.         The Obsidian Parties acknowledge that (i) the Obligations are
due the Bank without setoff, defense, or counterclaim, in law or in equity, of
any kind or nature whatsoever; and (ii) the Obligations are secured by valid,
perfected, first priority liens and security interests in favor of the Bank in
certain of the Obsidian Parties’ present and future personal property as more
particularly identified in the Loan Documents (collectively, the “Collateral.”)

        D.         The Obsidian Parties reaffirm, ratify, and confirm the
obligations and duties under the Loan Documents.

        E.         The Obsidian Parties acknowledge that they are in default
under the Loan Documents for, among other reasons, the defaults under the Loan
Documents enumerated in Exhibit C attached hereto (the “Defaults”).

        F.         The Obsidian Parties also acknowledge that based on the
Defaults, the Bank has the right, without further notice, to take all available
legal action to enforce its rights under the Loan Documents. Further, if the
Bank took such action, the Obsidian Parties acknowledge that the Bank’s actions
would be reasonable and within the rights and remedies reserved and available to
the Bank under the Loan Documents.

        G.         The Obsidian Parties acknowledge that the Bank has duly
performed all of its obligations under the Loan Documents and that the Bank has
no obligation to continue to lend to the Obsidian Parties or forbear from
enforcing its available rights and remedies.

        H.         The Obsidian Parties acknowledge that the actions taken by
the Bank in furtherance of the Loan Documents and this Agreement are reasonable
and appropriate under the circumstances, are within the Bank’s rights under the
Loan Documents and applicable law, and do not constitute interference with or
control over the Obsidian Parties’ business operations.

        I.         The Obsidian Parties have requested that the Bank forbear
from enforcing its rights and remedies under the Loan Documents and applicable
law to afford the Obsidian Parties an opportunity to reorganize their business
affairs.

        J.         The Bank, as a condition precedent to forbearing from
enforcing its rights and remedies under the Loan Documents and applicable law,
has required certain agreements and accommodations as set forth in this
Agreement.

        K.         Subject to the terms and conditions of this Agreement, the
Bank has agreed to forbear from enforcing its rights and remedies.

        L.         Upon a default under this Agreement, the Bank will be
entitled to immediately pursue all available legal remedies against the Obsidian
Parties and to obtain a judgment therein.

        BASED ON THE FOREGOING RECITALS (which are incorporated as
representations, warranties and covenants of the respective parties, as the case
may be), the parties hereto agree as follows:


TERMS AND CONDITIONS

        1.         Forbearance. The Bank agrees to forbear from enforcing its
rights and remedies based on the Defaults through 5:00 P.M. (Danville, Illinois
time) on April 30, 2005 (the “Forbearance Period”) subject to the following
conditions:

  (a)
There are no further or additional defaults under the Loan Documents and the
Obsidian Parties comply with all terms and conditions of this Agreement;


  (b)
All payments due under the Loan Documents are timely made.


        2.         Defaults. In addition to any other defaults provided for in
the Loan Documents, the following shall constitute a default under this
Agreement and under all of the Loan Documents of which this Agreement is a part:

  (a)
The Obsidian Parties fail to comply with any terms or conditions in this
Agreement or the Loan Documents; or


  (b)
The Obsidian Parties fail to make future payments under this Agreement to the
Bank when due as set forth in the Loan Documents.





2

        3.         Conditions Precedent. This Agreement shall become and be
deemed effective in accordance with its terms immediately upon the Bank
receiving:

  (a)
Two (2) copies of this Agreement duly executed by the Obsidian Parties and the
Bank;


  (b)
The Obsidian Parties shall effect the reissuance of the shares of stock
currently held under the name of J2 Communications which have been pledged to
the Bank to secure the Obligations;


  (c)
Payment of the fees specified in Section 9 hereof; and


  (d)
Such other documents and items as the Bank may reasonably request.


        4.         Representations and Warranties of the Obsidian Parties. The
Obsidian Parties hereby represent and warrant, in addition to any other
representations and warranties contained herein, in the Loan Documents or any
other document, writing, or statement delivered or mailed to the Bank or its
agent by the Obsidian Parties, as follows:

  (a)
This Agreement constitutes a legal, valid, and binding obligation of the
Obsidian Parties enforceable in accordance with its terms. The Obsidian Parties
have taken all necessary and appropriate action for the approval of this
Agreement and the authorization of the execution, delivery, and performance
thereof.


  (b)
The Obsidian Parties hereby specifically confirm and ratify the obligations,
waivers, and consents under each of the Loan Documents.


  (c)
Except as specifically amended herein, all representations, warranties, and
other assertions of fact contained in the Loan Documents continue to be true,
accurate, and complete.


  (d)
The Obsidian Parties acknowledge that the definition “Loan Documents” shall
include this Agreement and all the documents executed contemporaneously
herewith.


        5.         Affirmative Covenants. By entering into this Agreement, the
Obsidian Parties further specifically undertake to comply with the obligations,
terms, and covenants as contained in this Agreement and the Loan Documents and
agree to comply therewith as such relate to the credit facilities and
accommodations as provided to the Obsidian Parties pursuant to the terms of this
Agreement.

        6.         Remedies. Upon the occurrence of a default, the Bank shall
have all remedies provided in the Loan Documents and/or otherwise available
under applicable law.




3

        7.         Due Date/No Further Forbearance Implied. THE OBSIDIAN PARTIES
ACKNOWLEDGE THAT NOTWITHSTANDING ANYTHING IN THE LOAN DOCUMENTS TO THE CONTRARY,
AND WITHOUT FURTHER DEMAND OR ACTION BY THE BANK, ALL OF THE OBLIGATIONS WILL BE
DUE AND PAYABLE ON THE EARLIER OF A DEFAULT OR 5:00 P.M. (DANVILLE, ILLINOIS
TIME) ON APRIL 30, 2005. The Obsidian Parties also acknowledge that the Bank has
no obligation to extend the term of the Forbearance Period or forbear from
enforcing its rights and remedies after the Forbearance Period and nothing
contained herein is intended to be a promise or agreement to extend the term of
the Forbearance Period beyond April 30, 2005.

        8.         Release and Covenant Not to Sue. In consideration of the
agreements and understandings in this Agreement, the Obsidian Parties, their
respective employees, officers, agents, executors, heirs, successors, and
assigns, jointly and severally, hereby releases the Bank, its employees,
officers, participants, agents, affiliates, subsidiaries, successors, and
assigns from any claim, right, or cause of action which now exists, or hereafter
arises from or in any way related to facts in existence as of the date hereof,
whether known or unknown. By way of example and not limitation, the foregoing
includes any claims in any way related to the Loan Documents and the business
relationship with the Bank.

        The Obsidian Parties hereby covenant that they will refrain from
commencing any action or suit or prosecuting any action or suit, in law or in
equity, against the Batik, its employees, officers, agents, participants,
affiliates, subsidiaries, successors, and assigns, on account of any claim,
action, or cause of action which now exists or which may hereafter accrue in the
Obsidian Parties’ favor based upon facts existing as of the date of this
Agreement. In addition to the other liability which shall accrue upon the breach
of this covenant, the breaching party shall be liable to the Bank for all
reasonable attorneys’ fees and costs incurred by the Bank in the defense of such
action or suit.

        9.         Expenses and Costs. The Obsidian Parties shall be responsible
for the payment of all fees and out-of-pocket disbursements incurred by the Bank
in any way arising from or in connection with this Agreement, the Loan
Documents, and/or the Obligations, including, without limitation, the fees of
legal counsel for the Bank for the preparation, examination, and approval of
documents in connection with this Agreement, for the payment of all fees and
out-of-pocket disbursements incurred by the Bank, including reasonable
attorneys’ fees, in any way arising from or in connection with any action taken
by the Bank, to monitor, advise, enforce, or collect the Obligations or enforce
any obligations of the Obsidian Parties under this Agreement, or the Loan
Documents or any other document or agreement arising from or relating to the
business relationship between the Bank, the Obsidian Parties, or otherwise
securing any obligations to the Bank, including any actions to lift the
automatic stay or to otherwise in any way participate in any Bankruptcy,
reorganization, or insolvency proceeding of the Obsidian Parties and in relation
to or in defense of any litigation instituted by the Obsidian Parties or any
third-party against the Bank arising from or relating to the Obligations and/or
this Agreement, the Loan Documents, or the business relationship between the
Obsidian Parties and the Bank, including any so-called “lender liability”
actions. All of these expenses and fees shall be part of the Obligations. The
Bank shall be permitted to charge the Obsidian Parties’ account(s) for such
fees, expenses, and costs when paid by the Bank.

        10.         Other Documents. The Obsidian Parties agree to execute any
and all documents reasonably necessary to carry out the intent of and to
implement this Agreement.




4

        11.         Cross Default/Remedies. A default under the terms of this
Agreement shall be considered a default under each document and agreement
comprising the Loan Documents and vice versa. If there is a default under this
Agreement or any document or agreement comprising the Loan Documents or any
document executed with or referenced in this Agreement, the Bank shall have the
right to exercise any remedies provided in this Agreement, the Loan Documents,
and under applicable law and the Forbearance Period shall automatically expire.

        12.         One General Obligation; Cross Collateral. All loans and
advances by the Bank to the Obsidian Parties under this Agreement and under all
other agreements constitute one loan, and all indebtedness and obligations of
the Obsidian Parties to the Bank under this and under all other agreements,
present and future, constitute one general obligation secured by the Collateral
and security held and to be held by the Bank hereunder and by virtue of all
other assignments and security agreements between the Obsidian Parties and the
Bank now and hereafter existing. It is expressly understood and agreed that all
of the rights of the Bank contained in this Agreement shall likewise apply
insofar as applicable to any modification of or supplement to this Agreement and
to any other agreements, present and future, between the Bank and the Obsidian
Parties.

        13.         Loan Documents Continue. Except as expressly modified and
amended by the terms of this Agreement, all of the other terms and conditions of
the Loan Documents, and documents and instruments executed in connection
therewith remain in full force and effect and are hereby ratified, confirmed,
and approved. If there is an express conflict between the terms of this
Agreement and the terms of the Loan Documents, the terms of this Agreement shall
govern and control.

        14.         Reservation of Rights/No Waivers. Notwithstanding anything
to the contrary in this Agreement, all of the Bank’s rights and remedies against
the Obsidian Parties, the Collateral, and/or any other collateral security
granted or given to the Bank are expressly reserved, including, without
limitation, rights and remedies resulting from the Defaults. Likewise, nothing
herein shall be deemed to constitute a waiver of any Defaults existing as of the
date hereof.

        15.         Authority. All parties executing this Agreement in a
representative capacity warrant that they have authority to execute this
Agreement and legally bind the entity they represent.

        16.         Entire Agreement, Etc. This Agreement constitutes the entire
understanding of the parties and may only be modified or amended by a writing
signed by the party against whom enforcement is sought. This Agreement is
governed by Indiana law and may be executed in counterparts, and facsimile
copies of signatures shall be treated as original signatures for all purposes.
This Agreement is binding on the Obsidian Parties and their respective heirs,
representatives, successors, and assigns and shall inure to the benefit of the
Bank and its successors and assigns.

        17.         JURY WAIVER. THE OBSIDIAN PARTIES AND THE BANK HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY, AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT,
OR OTHERWISE) BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP BETWEEN THE BANK AND THE
OBSIDIAN PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO ENTER
INTO THIS AGREEMENT.




5

        18.         CONSULTATION WITH COUNSEL. THE OBSIDIAN PARTIES ACKNOWLEDGE
THAT (1) THEY HAVE BEEN GIVEN THE OPPORTUNITY TO CONSULT WITH COUNSEL AND OTHER
ADVISORS OF THEIR CHOICE, AND AFTER CONSULTING WITH SUCH COUNSEL AND ADVISORS,
KNOWINGLY, VOLUNTARILY, AND WITHOUT DURESS, COERCION, UNLAWFUL RESTRAINT,
INTIMIDATION, OR COMPULSION, ENTER INTO THIS AGREEMENT, BASED UPON SUCH ADVICE
AND COUNSEL AND IN THE EXERCISE OF THEIR BUSINESS JUDGMENT; (2) THIS AGREEMENT
HAS BEEN ENTERED INTO IN EXCHANGE FOR GOOD AND VALUABLE CONSIDERATION, RECEIPT
OF WHICH THE PARTIES HERETO ACKNOWLEDGE; (3) THEY HAVE CAREFULLY AND COMPLETELY
READ ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT AND ARE NOT RELYING ON
THE OPINIONS OR ADVICE OF THE BANK OR. ITS AGENTS OR REPRESENTATIVES IN ENTERING
INTO THIS AGREEMENT.




6

        Executed as of the day and year first written above.

OLD NATIONAL BANK


By:  /s/  Andrew J. Sutherland

--------------------------------------------------------------------------------

       Andrew J. Sutherland, Vice President By:  /s/  Timothy S. Durham

--------------------------------------------------------------------------------

Timothy S. Durham




OBSIDIAN LEASING COMPANY, INC.


By:  /s/  Timothy S. Durham

--------------------------------------------------------------------------------

Printed:  Timothy S. Durham

--------------------------------------------------------------------------------

Title:  Managing Manager

--------------------------------------------------------------------------------

By:  /s/  Terry Whitesell

--------------------------------------------------------------------------------

Terry Whitesell




OBSIDIAN ENTERPRISES, INC.


By:  /s/  Timothy S. Durham

--------------------------------------------------------------------------------

Printed:  Timothy S. Durham

--------------------------------------------------------------------------------

Title:  Chairman and CEO

--------------------------------------------------------------------------------

By:  /s/  Julia Whitesell

--------------------------------------------------------------------------------

Julia Whitesell




PYRAMID COACH, INC.


By:  /s/  Tim Durham

--------------------------------------------------------------------------------

Printed:  Tim Durham

--------------------------------------------------------------------------------

Title:  President

--------------------------------------------------------------------------------







7

Exhibit A to Forbearance Agreement


SECURED CREDIT FACILITIES
PROVIDED TO
THE OBSIDIAN PARTIES
BY
OLD NATIONAL BANK


Effective Date:  October 31, 2002

Document Description

Credit Agreement

Term Loan Note ($3,653,883.09)

Term Loan Note ($588,891.54)

Disbursement Request and Authorization

Unconditional Unlimited Continuing Guaranties executed by Guarantors

Commercial Security Agreement executed by Borrower

Commercial Security Agreement executed by PCI

Pledge Agreement executed by OEI regarding outstanding common stock of Borrower,
together with original stock certificates, irrevocable proxy(ies) and stock
power(s).

Officer’s Certificate regarding PCI

Officer’s Certificate regarding OEI

Officer’s Certificate regarding Borrower

Certificates of Existence regarding Borrower and Entity Guarantors

        (a)         Delaware Secretary of State (OEI)

        (b)         Mississippi Secretary of State (Borrower)

        (c)         Tennessee Secretary of State (PC[)

Certificate of Authority regarding Borrower issued by the Indiana Secretary of
State's Office

Certificate of Hazard, Casualty and Liability Insurance and certified copy of
Insurance Policy with Lender Loss Payable Provisions

Pre-Closing UCC, Tax Lien and Judgment Search Results regarding Borrower




8

        (a)         Mississippi Secretary of State’s Office (Borrower)

        (b)         Tennessee Secretary of State’s Office (PCI)

File-Stamped UCC Financing Statements

        (a)         Mississippi Secretary of State’s Office (Borrower)

        (b)         Tennessee Secretary of State’s Office (PCI)

Opinion of Counsel to Borrower and Guarantors

Vehicle Titles

Copies of purchase and conveyance documents executed between Borrower and DW
Leasing Company, LLC

Assignment of Life Insurance Policy as Collateral upon the life of Timothy S.
Durham and copy of life insurance policy

Copies of Powers of Attorneys executed by Julia Whitesell appointing Timothy S.
Durham as attorney in fact

AMENDMENT NO. 1 TO SECURED CREDIT FACILITIES

Effective Date:  December 19, 2002

Amendment No. I to Credit Agreement

Term Loan Note ($173,024.26)

Consent and Confirmation of Guaranty executed by Guarantors

AMENDMENT NO. 2 TO SECURED CREDIT FACILITIES

Effective Date:  January 19, 2004

Amendment No. 2 to Credit Agreement

Term Loan Note ($89,892.72)

Consent and Confirmation of Guaranty executed by Guarantors

Certificates of Existence regarding Borrower and Entity Guarantors




9

Exhibit B to Forbearance Agreement


OUTSTANDING PRINCIPAL AMOUNT WITH ACCRUED INTEREST AND LATE FEES

Term Loan Note ($3,653,883.09) dated October 31, 2002, as of March 25, 2005:    
$ 2,951,574 .11   Term Loan Note ($588,891.54) dated October 31, 2002, as of
March 25, 2005:   $ 411,508 .01




10

Exhibit C to Forbearance Agreement


DEFAULTS

        1.         Failure to pay when due all principal and interest payments
arising under the Loan Documents.

        2.                                                                    .

        3.                                                                    .




11